         Case 1:21-cr-00258-TFH Document 1-1 Filed 03/08/21 Page 1 of 10




                                   STATEMENT OF FACTS

        Your affiant, Tony LaCasse, is a Special Agent with the Federal Bureau of Investigation
(“FBI”), assigned to the FBI Boston Division’s Joint Terrorism Task Force (“JTTF”). In my duties
as a Special Agent, I work with agents and officers investigating crimes involving both domestic
and international terrorism as well as national security violations. Currently, I am a tasked with
investigating criminal activity in and around the Capitol grounds on January 6, 2021. As a Special
Agent, I am authorized by law or by a Government agency to engage in or supervise the prevention,
detention, investigation, or prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.
         Case 1:21-cr-00258-TFH Document 1-1 Filed 03/08/21 Page 2 of 10




        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

       The FBI has received numerous tips, some duplicative, concerning Troy Sargent’s
attendance at the Capitol rally and his participation in unlawful activities on January 6, 2021. The
following paragraphs summarize some of the information contained in some these tips.

        On January 11, 2021, the FBI received two submissions. The first submission, from
Individual One, stated: “This mans name is troy sargant. He is located on east st in pittsfield
massachusetts and he was a part of the riot on capital hill. He posted this picture on facebook and
has since deleted it.” [sic]. This submission included the following photograph, which appears to
depict Sargent in front of a line of riot police at the Capitol.




                                                 2
         Case 1:21-cr-00258-TFH Document 1-1 Filed 03/08/21 Page 3 of 10




       The second submission, from Individual Two, stated: “Troy Sargent of Pittsfield MA
taking selfies with background of cops in riot gear.” This submission included the following
photograph, which similarly appears to depict Sargent in front of a line of riot police at the Capitol.




         On January 13, 2021, the FBI received another submission, from Individual Three, which
stated: “Troy Sargent of Pittsfield, MA was at the riot and took videos. I think he stayed away
from the Capital building, but I wouldn?t be surprised if he had information you might be able to
use. It looks like he took his videos and photos of the riot down, but I found this one he missed.”
[sic]. This submission included the following photograph, which appears to depict protesters at the
Trump rally on January 6, 2021.



                                                  3
         Case 1:21-cr-00258-TFH Document 1-1 Filed 03/08/21 Page 4 of 10




        On January 17, 2021, the FBI received another submission, from Individual Four, which
stated: “Photos from social media. Troy Sargent from Pittsfield Mass. he has since deleted these
when another individual was charged from Pittsfield Mass for invading the Capitol.” [sic]. This
submission included the following apparent social media post, which appears to indicate that
Sargent booked a stay at Hyatt Place Washington, D.C., for the night prior to the Capitol Riot. In
the social media post, Sargent referenced the January 6, 2021 protest rally and stated, “I ain’t
missing this.”




        On January 19, 2021, the FBI received another submission, from Individual Five, which
stated: “This photo is from a video online, I believe this is a picture of Troy Sargent from Pittsfield,
MA. I do know that he did attend and go into the capitol on the 6th.” The submission included the
following screen shot, which appears to depict Sargent wearing the same jacket and hat as in the
prior submissions.




                                                   4
         Case 1:21-cr-00258-TFH Document 1-1 Filed 03/08/21 Page 5 of 10




         On January 15, 2021, I interviewed a former resident of Pittsfield (Interviewee One), who
stated the following. Interviewee One knows Troy Sargent from living in Pittsfield over the years.
Although he/she is not friends with Sargent, he/she has seen Sargent around town. Sargent
participates in rallies in the area. Sargent filmed a physical altercation that took place at one of the
rallies by Kelly’s Diner on Dalton Road in Pittsfield. This video captured Sargent’s face and voice.
Interviewee One saw a Facebook post by Sargent stating that he was going to Washington, D.C.
By early January 2021, Interviewee One saw that Sargent had booked a hotel room at a Hyatt in
downtown Washington, D.C., to attend the Capitol rally. Interviewee One later observed a video
posted on Facebook in which Sargent appeared to be on some scaffolding in the Capitol Building
grounds, which Interviewee One believed was a restricted area. While Interviewee One did not see
Sargent’s face in the video, he/she was 80 to 90 percent sure that it is Sargent on the scaffolding
due to his voice.

        On January 28, 2021, I interviewed another individual (Interviewee Two) who stated the
following. Interviewee Two knows Sargent personally. Sargent is the administrator of a Facebook
group called “The 411 of the Pittsfield Streets.” Although Interviewee Two does not have any
digital evidence of Sargent illegally entering the Capitol Building, he/she did observe a post made
by Sargent in which he admitted entering the Capitol Building on January 6, 2021. Interviewee
Two identified Sargent from his Massachusetts Driver’s License photograph and the photographs
of Sargent received by the FBI on January 11, 2021. When presented with the following other
photograph of an individual believed to be Sargent, which was a still image from footage taken on
the Capitol grounds, Interviewee Two stated that he/she was “not sure” if it depicted Sargent. That
photograph is depicted below.




                                                   5
         Case 1:21-cr-00258-TFH Document 1-1 Filed 03/08/21 Page 6 of 10




        On or about February 3, 2021, the FBI’s Boston Division received from the FBI’s
Washington Field Office additional information, including videos, concerning Sargent’s activities
at the Capitol. The following photographs are screen shots from a video taken by a body-worn
camera by what appears to be an officer with the Metropolitan Police Department (“MPD”), who
was attempting to protect the Capitol from the rioters on January 6, 2021. I reviewed the video.
The video depicts a white male, wearing a dark brown hooded jacket, light brown pants, and what
appears to be a red-brimmed baseball cap underneath his jacket hood, among a large group of
rioters on the Capitol grounds who are facing off against a line of police officers. This individual
is consistent in appearance, clothing, and location on the Capitol grounds with the individual
identified as Sargent in the photos above. Additionally, the video depicts this male using his cell
phone to take a “selfie” photograph in front of a line of police officers in riot gear. This is consistent
with the images of Sargent, above, which were provided to the FBI by Individual One and
Individual Two. Finally, the body-worn camera footage captures Sargent’s voice, which is
consistent with the voice I heard when reviewing the videos I discussed with Interviewee One.
Based on these circumstances, I assess this individual to be Troy Sargent.

       In that part of the video in which the following two screen shots were taken, Sargent moves
forward to the front of the line, appears to throw a punch with his right hand at a police officer,
inadvertently strikes another member of the crowd, and then retreats back into the crowd. Sargent
appears to be holding a cell phone in his left hand.




                                                    6
         Case 1:21-cr-00258-TFH Document 1-1 Filed 03/08/21 Page 7 of 10




        In that part of the video in which the following screen shots were taken, Sargent approaches
the front of the crowd of rioters, confronts the line of police officers attempting to hold the crowd
back, and physically engages with one of the officers with his right hand while holding what
appears to be a cell phone in his left hand. Sargent appears to make physical contact with one or
more law-enforcement officers.




                                                 7
Case 1:21-cr-00258-TFH Document 1-1 Filed 03/08/21 Page 8 of 10




                               8
         Case 1:21-cr-00258-TFH Document 1-1 Filed 03/08/21 Page 9 of 10




        Based on the foregoing, I submit that there is probable cause to believe that Troy Sargent
violated 18 U.S.C. § 111(a)(1), which makes it a crime to forcibly assault, resist, oppose, impede,
intimidate, or interfere with a designated person while that person is engaged in the performance
of official duties, or on account of that person’s performance of official duties. For the purposes
of Section 111 of Title 18, a designated person includes officers or employees of the United States
or of any agency in any branch of the United States Government. This includes officers of the U.S.
Capitol Police, and also includes members of the Metropolitan Police Department when, as in the
events described above, such officers were assisting a federal officer or employee in the
performance of the federal officer’s duties.

         I submit there is probable cause to believe that Troy Sargent violated 18 U.S.C. § 231(a)(3),
which makes it unlawful to commit or attempt to commit any act to obstruct, impede, or interfere
with any fireman or law enforcement officer lawfully engaged in the lawful performance of his
official duties incident to and during the commission of a civil disorder which in any way or degree
obstructs, delays, or adversely affects commerce or the movement of any article or commodity in
commerce or the conduct or performance of any federally protected function. For purposes of
Section 231 of Title 18, a federally protected function means any function, operation, or action
carried out, under the laws of the United States, by any department, agency, or instrumentality of
the United States or by an officer or employee thereof. This includes the Joint Session of Congress
where the Senate and House count Electoral College votes.

        I also submit that there is probable cause to believe that Troy Sargent violated 18 U.S.C.
§§ 1752(a)(1), (2), and (4) which makes it a crime to (1) knowingly enter or remain in any restricted
building or grounds without lawful authority to do so; (2) knowingly, and with intent to impede or
disrupt the orderly conduct of Government business or official functions, engage in disorderly or
disruptive conduct in, or within such proximity to, any restricted building or grounds when, or so
that, such conduct, in fact, impedes or disrupts the orderly conduct of Government business or

                                                  9
        Case 1:21-cr-00258-TFH Document 1-1 Filed 03/08/21 Page 10 of 10




official functions; and (4) knowingly engage in any act of physical violence against any person or
property in any restricted building or grounds.

       Finally, I also submit that there is probable cause to believe that Troy Sargent violated 40
U.S.C. § 5104(e)(2)(F), which makes it a crime to willfully and knowingly engage in an act of
physical violence in the grounds or any of the Capitol Buildings.



                                                       _________________________________
                                                       Tony LaCasse
                                                       Special Agent
                                                       Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 8th day of March, 2021.                                   Digitally signed by G.
                                                                         Michael Harvey
                                                                         Date: 2021.03.08 13:58:40
                                                                         -05'00'
                                                       ___________________________________
                                                       G. MICHAEL HARVEY
                                                       U.S. MAGISTRATE JUDGE




                                                  10
